Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8, 18-25, 30-32 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of USPN 11,081,962. Although the claims at issue are not identical, they are not patentably distinct from each other.  It would appear that the phrases "voltage source" and "power from a voltage source" from the '962 claims have been systematically replaced with the phrases "power source" and "power from a power source" in the present claims.  See, for example, present claim 1 line 6 as compared to claim 1 from '962.  The previous voltage source must be a power source because the source is referred to as "power from a voltage source".  That is, a voltage source that provides power is seen to be a power source.  There is no patentable difference between the two sources.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



In claim 30 line 8, there appears to be no antecedent basis for "the power source".  Perhaps "the power source" should be --each different power source--.
In claim 30 line 9, there appears to be no antecedent basis for "the power source".  Perhaps "the power source" should be --each different power source--.
In claim 30 lines 9-10, there appears to be no antecedent basis for "the power source".  Perhaps "the power source" should be --each different power source--.
In claim 30 line 11, there appears to be no antecedent basis for "the power source".  Perhaps "the power source" should be --each different power source--.
In claim 31 line 6, there appears to be no antecedent basis for "the power source".  Perhaps "the power source" should be --each different power source--.
The claims should be carefully reviewed for any further inconstancies.
In claim 37 line 4, "a power source" has been previously defined in lines 2-3.  Perhaps the second occurrence of "a power source" should be --the power source--.  Or perhaps the first occurrence of "a power source" should be --a first power source-- and the second occurrence of "a power source" should be --a second power source--.

Conclusion
Claims 9-17, 26-29, 33, 35-36 and 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849